Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art of record is Katz et al. (US Patent No. 6,316,247), Katz et al. (US Patent No. 5,786,207), Llull et al. (US Pre-Grant Publication 2014/0363891), Cimino et al. (US Patent No. 10,336,980), Bullen et al. (US Patent No. 7,749,741), and Xiaojin et al. (CN109700488) (provided by Applicant in an IDS).
Katz ‘247 teaches a device for the collection and disruption of adipose tissue but fails to teach a blade as claimed.
Katz ‘207, Llull, and Cimino, and Xioajin each teaches a device for disrupting adipose tissue comprising mixing and/or blades to disrupt the fat but each fails to teach the annular cutting slot as claimed.
Bullen teaches a device for disrupting tissue comprising a blade and at least one annular cutting slot, however, Bullen fails to teach that the annular cutting slot is positioned between the inlet and outlet channels as claimed.
The prior art, when considered in its entirety, fails to reasonably teach or suggest the invention as claimed by Applicant. Therefore the claims are free of the prior art and in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Benjamin J Klein/Primary Examiner, Art Unit 3781